Citation Nr: 1420331	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  14-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for rheumatic cardiovascular disease, prior to June 28, 2012.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis, to include as secondary to service-connected rheumatic cardiovascular disease and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for rheumatic cardiovascular disease, and SMC.

The Board remanded the claims in May 2010 for further development and consideration.  That remand also referred the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disorder, to include COPD and asbestosis.  A March 2013 rating decision denied the petition to reopen the claim of entitlement service connection for a pulmonary disorder, to include COPD and asbestosis.  The Veteran perfected an appeal regarding this issue to the Board.  

In a rating decision dated in November 2012, entitlement to SMC was granted, therefore, the issue is no longer before the Board.  

In a rating decision, dated in December 2012, the Veteran was granted entitlement to an evaluation of 100 percent disabling for rheumatic cardiovascular disease, effective June 28, 2012.  As the increase in the evaluation for the Veteran's disability does not represent the maximum rating available for the condition, prior to June 28, 2012, the Veteran's claim for a higher evaluation remains in appellate status.  

Although the AOJ denied the pulmonary disorder claim as two separate issues, the Board previously recharacterized the appeal as a single issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).  In addition, the claim is based on multiple etiological theories advanced by the Veteran, i.e., as secondary to his service-connected rheumatic cardiovascular disease and based on in-service asbestos exposure.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 30 percent disabling for rheumatic cardiovascular disease, prior to June 28, 2012, and service connection for pulmonary disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The March 2006 rating decision denied the petition to reopen the claim of service connection for asbestosis disease because new and material evidence was not submitted, the claim was not appealed, no new and material evidence was received during the one-year period following mailing of notice of the RO's decision, and is final.

2.  The additional evidence presented since the previous final denial in March 2006 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that declined to reopen the claim for service connection for asbestosis disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for pulmonary disorder, to include chronic obstructive pulmonary disease and asbestosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In January 1989, the Veteran requested service connection for a lung disability as secondary to his service-connected cardiovascular disease.  Service connection for a lung disability due to service-connected cardiovascular disease was originally denied in a May 1989 rating decision.  The RO denied the claim because no relationship between the Veteran's COPD and his service-connected cardiovascular disease was shown.  The RO considered an August 1980 VA examination in which the examiner noted that the Veteran had a history of fairly marked dyspnea associated with cardiac symptoms.  An October 1988 VA consultation sheet diagnosed the Veteran with COPD.  

The Veteran did not file a timely notice of disagreement (NOD), and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the decision became final as to that issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302 (2013).

In December 1998, the Veteran petitioned to reopen his claim of service connection for a lung disability due to in-service asbestos exposure.  The Board notes that the RO originally denied his pulmonary disability claim on a secondary basis.  A claim based on a new theory of entitlement, however, is not a new claim, but constitutes an application to reopen the previously denied claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim, and a Veteran must still present new and material evidence to reopen the claim).  Thus, the Veteran must submit new and material evidence to reopen his claim.  In a May 1999 rating decision, service connection for asbestos disease was denied.  The RO denied the claim because there was no evidence that the Veteran was exposed to asbestos in service and there was evidence that the Veteran was exposed to asbestos subsequent to separation from service.  The RO considered a letter from a pulmonary physician, T.M.H., M.D., dated in January 1996, in which he opined that the Veteran's pulmonary condition is consistent with asbestosis.  The physician stated that the Veteran worked as a brick layer, insulation instructor, and insulation salesman from 1950 to 1991.  The RO attempted to verify any in-service asbestos exposure but was informed by the National Personnel Records Center that such records were presumably unavailable due to a fire-related incident in 1973.

He filed an NOD to that decision in August 1999, and he was issued an SOC in September 1999.  However, he did not file a timely substantive appeal to perfect his appeal to the Board, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, Buie, supra.  Therefore, the decision became final as to that issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302.

In June 2005, the Veteran petitioned to reopen his claim of service connection for asbestos disease.  A March 2006 rating decision denied the petition to reopen the claim because new and material evidence was not submitted.  The RO considered another letter by Dr. T.M.H. dated in May 2005.  The private physician stated that the Veteran's exposure to asbestos began in 1950, and he currently suffers from severe asbestosis due to that exposure.  

The Veteran did not file a notice of disagreement with the March 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond , Buie, supra.  Thus, the March 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

In August 2010, the Veteran again petitioned to reopen his claim of service connection for a pulmonary condition.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

VA must review all of the evidence submitted since the last final decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence considered in the final March 2006 denial consists of a private emergency room discharge summary indicting that the Veteran had shortness of breath due to atrial fibrillation.  The basis of the initial denial was that there no relationship between the Veteran's lung condition and his service-connected cardiovascular disease.

Evidence added to the record since the March 2006 rating decision consists of a  VA examination conducted in May 2009, in which the examiner stated that the Veteran's shortness of breath is due to his very severe lung disease.  In addition, the newly submitted evidence also consists of VA treatment records, private treatment records, and additional lay statements from the Veteran.  The newly submitted treatment records primarily show ongoing treatment for rheumatic cardiovascular disease, COPD, and asbestosis.  

The Veteran has noted that the initial May 1999 rating decision denied service connection for asbestos because there was no evidence that he was exposed to asbestos in service but there was evidence that he was exposed to asbestos subsequent to service.  For the first time, in April 2013, the Veteran's representative stated that, subsequent to service, the Veteran only worked as a salesman and had no exposure to asbestos.  The representative stated that the apparent confusion may be due to the Veteran requiring a cement-worker's license to perform his sales duties.  VA personnel may have mistaken this license as proof that he handled asbestos in his post-service employment.  He reiterated that his only exposure to asbestos was in service, and he should not be penalized because records which could have shown in-service asbestos exposure were lost through no fault of his own.   

The Veteran has alleged in-service asbestos exposure in prior decisions.  Therefore, these statements are not new.  However, the statement that the Veteran was not exposed to asbestos subsequent to service is "new," as it was not previously submitted to agency decision makers.  For the purposes of reopening the claim the statements are presumed credible.  In addition, a lay person, such as the Veteran, is competent to state when he was or was not exposed to asbestos.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim, that the Veteran's exposure to asbestos exposure occurred in service.  He is already diagnosed with asbestosis.  The Board finds that such evidence is both new and material and the claim for service connection for a lung disorder is reopened.  See Shade, supra.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id. 

In view of the Board's present action, there is no need to engage in any analysis with respect to whether the requirements of the VA's duties to notify and assist him been satisfied with respect to the question of reopening this claim.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a pulmonary disorder, to include COPD and asbestosis is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening the pulmonary claim does not end the inquiry.  Rather, the claim must be considered on the merits.  However, additional development is required. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991). 

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held that VA must analyze an Appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases. 

The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. M21-1, part VI, para. 7.21(d)(1).

Due to the conflicting nature of the evidence, the Board finds that a VA examination is needed. 

All relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In April 2009, the Veteran requested an increased rating for his service-connected rheumatic cardiovascular disease.  

A VA heart examination was conducted in May 2009.  The diagnoses were valvular heart disease with mild mitral valve stenosis, and congestive heart failure with atrial fibrillation, by history.  The examiner stated that the Veteran had normal sinus rhythm with no evidence of chronic or acute heart failure on examination.  The examiner estimated the Veteran's metabolic equivalents (Mets) to be less than 1.75 due to inability to walk around his house indoors without shortness of breath, although his shortness of breath is apparently due to his very severe lung disease.  

A VA heart examination was conducted in June 28, 2012.  The examiner estimated that the Veteran had a Mets level of 1-3 Mets, and that 20 percent of the limitation was due to his service-connected rheumatic cardiovascular disease.  The examiner attributed the other 80 percent of the limitation to the nonservice-connected pulmonary disorders.  

In a rating decision, dated in December 2012, the Veteran was granted entitlement to an evaluation of 100 percent disabling for rheumatic cardiovascular disease, effective June 28, 2012.

The issue remaining before the Board is entitlement to an increased rating prior to June 28, 2012.

Where the evidence shows both nonservice- and service-connected pathologies, the Board must assess whether the evidence permits a distinction between the nonservice and service-connected entities.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2013).  To resolve this issue, the Board recognizes the need for a retrospective examination to address historical medical questions where the past medical record is not adequate to answer such questions for purposes of VA adjudication.  Chotta v. Peake, 22 Vet. App. 80 (2008).  In light of this case law  and the evidence of record, a retrospective opinion is needed to determine if the Veteran's Mets level prior to June 28, 2012, based solely on his service-connected rheumatic cardiovascular disease can be estimated. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his pulmonary disorders that are not currently of record.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After all additional available evidence has been obtained and associated with the file, schedule the Veteran for a VA respiratory examination by a pulmonary specialist.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary diagnostic tests and/or studies, including X-rays and a pulmonary function test, should be conducted to determine the diagnosis of all current lung disorders.  After reviewing the claims file and examining the Veteran, the examiner should provide answers to the following questions:

a.  What pulmonary diagnoses does the Veteran suffer from? 

b.  As to each diagnosed lung disorder, is it at least as likely as not that such arose in service, related to service to include the alleged in-service asbestos exposure, or was caused or aggravated by his service-connected rheumatic cardiovascular disease?

c.  As to each diagnosed lung disorder, is it at least as likely as not that such was caused or aggravated by his rheumatic cardiovascular disease ? 

d.  If aggravation is found present, the examiner should address the following medical issues: 

i.  The baseline manifestations of the disabilities prior to the aggravation, and 

ii. The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected rheumatic cardiovascular disease based on medical considerations.

The examiner should give a detailed explanation for the reasons for the opinions provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.

3.  Return the claims files to the June 28, 2012, VA compensation examiner and give him an opportunity to review the records and address questions concerning the nature and severity of service-connected rheumatic cardiovascular disease prior to May 28, 2012.  Specifically, the examiner is to determine the percentage of limitation due to the service-connected rheumatic cardiovascular disease and the nonservice-connected pulmonary disorders pertaining to the assignment of an estimated Mets level of 1.75 provided on April 2009 VA examination.  If possible, the examiner should provide a Mets estimate based solely on the limitations caused by the rheumatic cardiovascular disease.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified. 

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If either benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with an supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


